ORDER
EMIL F. GOLDHABER, Chief Judge.
Upon consideration of the Motion of Pension Benefit Guaranty Corporation (the *200“PBGC”) for Amendment of Opinion, and briefs and arguments of counsel thereon, it is hereby
ORDERED:
1. That the PBGC’s Motion is granted;
2. That the Opinion accompanying the Court’s Order of August 8, 1986, 64 B.R. 232 is hereby amended to replace the analysis of 29 U.S.C. § 1368 on pages 234-35 of the Opinion with the following:
On asserting that the claim of the Pension Fund is a tax, the trustee relies on § 4068(c)(2) of ERISA, 29 U.S.C. § 1368(c)(2). This reliance is misplaced. Section 1368 applies, by the terms of subsection (a), only to liability “under section 1362, 1363 or 1364.” The PBGC did not file a claim for liability under any of the sections to which § 1368 applies. Instead, the PBGC’s claims assert liability under 29 U.S.C. § 1082.